Per Curiam:
This is an application for reargument of this case, which was decided November, 1917. (180 App. Div. 275.) It is urged that the assessment rolls should appear before the court to enable it to determine as to the legality of the tax. The court does not receive the assessment rolls, but prefers to modify its former opinion and decision and base the reversal solely upon the ground that the premises were occupied at the time of the sale and at the expiration of the time to redeem and no notice to redeem was given to the occupant. All concurred. Motion for reargument denied, and decision modified as per opinion.